DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	The objection to applicant's specification made on 06/01/2022 is withdrawn in response to applicant’s correction of the abstract. 
	Applicant's arguments filed 09/01/2022 with respect to claim(s) 1 and 9 have been considered but are moot in view of the new ground(s) of rejection. Particularly, Applicant’s amendment to the claims changes the scope and necessitates an updated search. Therefore, the Examiner provides a new grounds of rejection based on new references Kim et al. (US 2019/0268830 A1) and  Lee et al. (US 2020/0146100 A1).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 4-5, 8-9, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0268830 A1) in view of Lee et al. (US 2020/0146100 A1).

Regarding claim 1, Kim discloses A method performed by a user equipment (UE) in a wireless communication system (Fig. 7), the method comprising:
receiving, from a base station, scheduling information of system information (SI) associated with one or more system information blocks (SIBs) (Fig. 7, [0126]: UE receives from a network a SIB broadcast notification that includes scheduling information which is configured per SIB or SIB group);
identifying that the UE requires at least one SIB from the one or more of SIBs indicated in the scheduling information (Fig. 7, [0128]-[0129], [0136]-[0135], [0141]: UE determines one or more SIBs of interest based on whether the SIB belongs to categories 1-3 and is relevant to a particular feature/function, relevant to a particular RRC state, and essential for any UE, respectively); and
identifying that the UE has not a valid version of the required at least one SIB ([0130], [0136], [0142]: UE does not have a valid version of the SIB relevant to the particular feature/function, particular RRC state, and that is essential SIB, respectively); and
transmitting, to the base station, a SI request for the required at least one SIB (Fig. 7, [0145]: UE transmits to the network a request of SIB of interest).
Kim does not explicitly disclose identifying that the UE has not stored a valid version of the required at least one SIB.
However, Lee discloses identifying that the UE has not stored a valid version of the required at least one SIB ([0158], [0161]-[0162]: if the UE has not stored the valid version of one or several required SIB(s), the UE requests the SI message(s) containing the at least one required SIB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Kim, to identify whether the UE has not stored the valid version of one or several required SIB(s), as taught by Lee.
Doing so allows the UE to trigger a request to acquire the SI message(s) containing the at least one required SIB (Lee: [0161]-[0162]).

Regarding claim 9, Kim discloses A user equipment (UE) in a wireless communication system (Fig. 7), the UE comprising (Fig. 15: UE 1510):
a transceiver (Fig. 15: transceiver 1513); and
a processor coupled with the transceiver and configured to (Fig. 15: processor 1511 coupled with transceiver 1513):
receive, from a base station, scheduling information of system information (SI) associated with one or more system information blocks (SIBs) (Fig. 7, [0126]: UE receives from a network a SIB broadcast notification that includes scheduling information which is configured per SIB or SIB group),
identify that the UE requires at least one SIB from the one or more SIBs indicated in the scheduling information (Fig. 7, [0128]-[0129], [0136]-[0135], [0141]: UE determines one or more SIBs of interest based on whether the SIB belongs to categories 1-3 and is relevant to a particular feature/function, relevant to a particular RRC state, and essential for any UE, respectively), and
identify that the UE has not a valid version of the required at least one SIB ([0130], [0136], [0142]: UE does not have a valid version of the SIB relevant to the particular feature/function, particular RRC state, and that is the essential SIB, respectively), and
transmit, to the base station, a SI request for the required SIB (Fig. 10: step S1030, [0124]: UE transmits, to the eNB, a system information request indicating the missing S Fig. 7, [0145]: UE transmits to the network a request of SIB of interest IB).
Kim does not explicitly disclose identify that the UE has not stored a valid version of the required at least one SIB.
However, Lee discloses identify that the UE has not stored a valid version of the required at least one SIB ([0158], [0161]-[0162]: if the UE has not stored the valid version of one or several required SIB(s), the UE requests the SI message(s) containing the at least one required SIB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Kim, to identify whether the UE has not stored the valid version of one or several required SIB(s), as taught by Lee.
Doing so allows the UE to trigger a request to acquire the SI message(s) containing the at least one required SIB (Lee: [0161]-[0162]).

Regarding claim(s) 4 and 12, Kim in view of Lee discloses all features of claim(s) 1 and 11 as outlined above. 
Kim does not disclose further comprising:
identifying that an active bandwidth part (BWP) with a common search space is configured for the UE ([0121], [0125]: the UE has an active BWP with a configured common search space. [0126]: UE acquires the SIB1);
identifying that the scheduling information of the SI in a stored SIB1 comprises information indicating that the required at least one SIB is to be broadcasted ([0141]: UE stores the acquired SIB1. [0158]-[0159]: the UE has not stored the valid version of the one or several required SIB(s) and the SI message contains the at least one required SIB and indicates that broadcasting is set); and
receiving, from the base station, the required at least one SIB ([0159]-[0160]: UEs acquire the SI message that contains the at least one required SIB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Kim, to identify that the UE has an active BWP with a configured common search space, acquire and store the SIB1, identify that the SI message contains the at least one required SIB and indicates that broadcasting is set, and acquire the SI containing the at least one required SIB, as taught by Lee. 
Doing so allows the UE to acquire the SI message containing the at least one required SIB (Lee: [0159]-[0160]) which is a method for restricting to receive system information (Lee: [0002]).

Regarding claim(s) 5 and 13, Kim in view of Lee discloses all features of claim(s) 1 and 9 as outlined above. 
Kim does not disclose wherein the transmitting the SI request comprises:
identifying that an active bandwidth part (BWP) with a common search space is configured for the UE ([0121], [0125]: the UE has an active BWP with a configured common search space configured. [0126]: UE acquires the SIB1);
identifying the scheduling information of the SI in a stored SIB1 comprises information indicating that the required at least one SIB is not to be broadcasted ([0141]: UE stores the acquired SIB1. [0158], [0161]: the UE has not stored the valid version of the one or several required SIB(s) and the SI message contains the at least one required SIB and indicates that broadcasting is not set); and
transmitting, to the base station, the SI request for the required at least one SIB ([0161]-[0162]: UE requests and acquires the SI message that contains the at least one required SIB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Kim, to identify that the UE has an active BWP with a configured common search space, acquire and store the SIB1, identify that the SI message contains the at least one required SIB and indicates that broadcasting is not set, and request and acquire the SI containing the at least one required SIB, as taught by Lee. 
Doing so allows the UE to acquire the SI message containing the at least one required SIB (Lee: [0161]-[0162]) which is a method for restricting to receive system information (Lee: [0002])

Regarding claim(s) 8 and 16, Kim in view of Lee discloses all features of claim(s) 1 and 9 as outlined above. 
Kim discloses wherein the UE is in a radio resource control (RRC) connected state ([0015], [0067], [0112], [0136]: UE is in RRC_CONNECTED_state).
	Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0268830 A1) in view of Lee et al. (US 2020/0146100 A1) and Mahajan et al. (US 2011/0117912 A1).

Regarding claim(s) 2 and 10, Kim in view of Lee discloses all features of claim(s) 1 and 9 as outlined above. 
Kim does not disclose, but Lee discloses further comprising:
identifying that an active bandwidth part (BWP) with a common search space is configured for the UE ([0121], [0125]: the UE has an active BWP with common search space configured and has received an indication about change of system information), the UE has not stored the valid version of the required at least one SIB ([0096]: upon receiving the indication that system information has changed, the UE shall acquire the SI whenever the UE does not have a valid version of the stored SI); and
receiving, from the base station, the SIB1 ([0126]: acquire the SIB1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Kim, to have an active BWP with common search space configured, receive an indication about change of system information, and acquire the SI whenever the UE does not have a valid version of the stored SI, as taught by Lee.
Doing so provides an SI validity (Lee: [0096]) and helps the UE to acquire the SIB1 when the UE is in RRC_CONNECTED state (Lee: [0125]-[0126]).
Kim in view of Lee does not disclose, but Mahajan discloses and the UE has not acquired a system information block type1 (SIB1) in a current modification period (Fig. 8, [0085]: when SIB1 is not received in a current modification period at step 820, the process returns to step 804. [0084]: at step 804, SIB1 or other SIBs can be received. If SIB1 is received, a local copy of the SIB can be maintained at step 810).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Kim, to have an active BWP with common search space configured, receive an indication about change of system information, and acquire the SI whenever the UE does not have a valid version of the stored SI, as taught by Lee, and further program the UE before acquiring the SIB1, as taught by Lee, to use a modification period and determine that the SIB1 is not received in the modification period, as taught by Mahajan.
Doing so provides a check whether SIB1 has been received in a current modification period and as a result perform necessary steps based on the reception of SIB1 (Mahajan: Fig. 8, [0085]).

Regarding claim(s) 3 and 11, Kim in view of Lee and Mahajan discloses all features of claim(s) 2 and 10 as outlined above. 
Kim does not disclose, but Lee discloses further comprising:
storing the received SIB1 ([0140]-[0141]: upon receiving the SIB1, the UE stores the acquired SIB1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Kim, to store the acquired SIB1, as taught by Lee.
Doing so allows the UE to use the stored SIB when it is a valid version of a required SIB and the UE requires it to operate within the cell (Lee: [0156]-[0157]).

	Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0268830 A1) in view of Lee et al. (US 2020/0146100 A1), Agiwal et al. (US 2019/0053029 A1), and Wei et al. (US 2021/0306869 A1).

Regarding claim(s) 6 and 14, Kim in view of Lee discloses all features of claim(s) 1 and 9 as outlined above. 
Kim in view of Lee does not disclose, but Agiwal discloses wherein the transmitting the SI request comprises:
identifying that an active bandwidth part (BWP) is not configured with a common search space (Fig. 16, [0105]: UE is configured with an active DL BWP but is not configured with common search space); and 
transmitting, to the base station, the SI request for the required at least one SIB (Fig. 16, [0105]: UE triggers On Demand SI procedure to acquire the SI by sending an SI request to the gNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Kim, to be configured with an active DL BWP and no common search space and to trigger On Demand SI procedure by sending an SI request, as taught by Agiwal.
Doing so allows the UE to acquire the requested SI from the gNB (Agiwal: Fig. 16, [0105]) which solves a problem for a UE in connected state with active DL BWP and not configured with common search space that cannot receive SI update indication and updated system information (Agiwal: [0013]).
Kim in view of Lee and Agiwal does not disclose, but Wei discloses to send the On Demand SI request in case that the UE is allowed to transmit the SI request ([0095]: the UE transmits the on-demand system information request when the UE is permitted to request the on-demand information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Kim, to be configured with an active DL BWP and no common search space and to trigger On Demand SI procedure by sending an SI request, as taught by Agiwal, when the UE is permitted to request the on-demand information, as taught by Wei.
Doing so allows the network to control whether a request for on-demand system information is permitted for the UE (Wei: [0095]).	

	Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0268830 A1) in view of Lee et al. (US 2020/0146100 A1) and Basu Mallick et al. (WO 2021/094843 A1).

Regarding claim(s) 7 and 15, Kim in view of Lee discloses all features of claim(s) 1 and 9 as outlined above. 
Kim in view of Lee does not disclose, but Basu Mallick discloses wherein the transmitting the SI request comprises:
receiving, from the base station, a radio resource control (RRC) reconfiguration message including information indicating that the UE is allowed to transmit the SI request in RRC connected mode ([0073]: UE receives, from a network, an explicit indication enabling RRC_CONNECTED UEs to request SIBS on an on-demand basis if the network supports dedicated on-demand SI request for RRC_CONNECTED UEs. [0068]-[0069]: a flag in an RRCReconfiguration message is used to indicate whether or not a dedicated on-demand SI request procedure for an RRC_CONNECTED UE is enabled. [0032]: the network unit may be referred to as a base station); and
transmitting the SI request for the required at least one SIB based on the information included in RRC reconfiguration message ([0073]: UE knows whether the UE is enabled to perform dedicated on-demand SI request based on the explicit indication. [0068]-[0069]: a flag in an RRCReconfiguration message is used to indicate whether or not a dedicated on-demand SI request procedure for an RRC_CONNECTED UE is enabled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Kim, to receive, from a base station, a flag in an RRCReconfiguration message to indicate whether or not a dedicated on-demand SI request procedure for an RRC_CONNECTED UE is enabled, as taught by Basu Mallick.
Doing so allows the UE to transmit the dedicated on-demand SI request in connected state (Basu Mallick: [0073]) when the SIBs to be requested on-demand are not broadcast (Basu Mallick: [0060]-[0061]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Chen et al. (US 2019/0289661 A1) – [0471]-[0472]: different system information request triggering conditions for on-demand SI request, i.e., [0484]-[0487]: if the UE has not stored a valid version of required SIB(s) contained in the system information message, the UE is triggered to send a system information request.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478